DEPARTMENT OF HEALTH & HUMAN SERVICES
Centers for Medicare & Medicaid Services
7500 Security Boulevard, Mail Stop S2-26-12
Baltimore, Maryland 21244-1850

CMCS Informational Bulletin
DATE:

November 27, 2013

FROM:

Cindy Mann
Center for Medicaid and CHIP Services

SUBJECT:

Update on Preventive Services Initiatives

This informational bulletin highlights exciting opportunities to enhance the provision of preventive
services to Medicaid-eligible individuals.
Scope of Providers
On July 15, 2013, the Centers for Medicare & Medicaid Services (CMS) published its final rule
(CMS-2334-F) entitled, “Medicaid and Children's Health Insurance Programs: Essential Health
Benefits in Alternative Benefit Plans, Eligibility Notices, Fair Hearing and Appeal Processes, and
Premiums and Cost Sharing; Exchanges: Eligibility and Enrollment.” In this final rule, we revised
our regulatory definition of preventive services at 42 CFR 440.130(c) to be consistent with the
statutory provision at section 1905(a)(13) of the Act that governs preventive services. In particular,
the statute at section 1905(a)(13) indicates that services must be “recommended by a physician or
other licensed practitioner of the healing arts within the scope of their practice under State law…”
By contrast, our former regulation at 42 CFR 440.130(c) indicated that, “Preventive services means
services provided by a physician or other licensed practitioner of the healing arts within the scope of
his practice…”
Accordingly, we revised 42 CFR 440.130(c) to accurately reflect the statutory language that
physicians or other licensed practitioners recommend these services but that preventive services may
be provided, at state option, by practitioners other than physicians or other licensed practitioners.
This rule change is effective January 1, 2014 and applies to preventive services, including preventive
services furnished pursuant to section 4106 of the Affordable Care Act.1

1

Section 4106(b) of the Affordable Care Act established a one percentage point increase in the federal medical assistance
percentage (FMAP) effective January 1, 2013, to be applied to expenditures by states that cover, without cost sharing,
preventive services that are assigned a grade of A or B by the United States Preventive Services Task Force (USPSTF)
and approved vaccines and their administration, recommended by the Advisory Committee on Immunization Practices
(ACIP). In addition, effective January 1, 2014, the law requires that Alternative Benefit Plans for beneficiaries, including
individuals in the new adult eligibility group, cover preventive services described in section 2713 of the Public Health
Service Act (PHSA) as part of the set of Essential Health Benefits. The PHSA preventive services in Section 2713
include the preventive services authorized for increased match under section 4106 of the Affordable Care Act. For more
information, see http://www.medicaid.gov/Federal-Policy-Guidance/downloads/SMD-13-002.pdf.

CMCS Informational Bulletin – Page 2
Since 42 CFR 430.10 requires state plans to be comprehensive written statements describing the
nature and scope of a state’s Medicaid program and contain all information necessary for CMS to
determine whether the plans can be approved to serve as the basis for Federal financial participation
(FFP), states must include in their SPA a summary of practitioner qualifications for practitioners who
are not physicians or licensed practitioners. The summary should include any required education,
training, experience, credentialing or registration. This approach is similar to our long-standing
approach for providers and practitioners of state plan rehabilitative services. We are available to
provide technical assistance to states.
We see this change to the scope of providers authorized to furnish preventive services as another tool for
states to leverage in ensuring robust provision of services designed to assist beneficiaries in maintaining
a healthy lifestyle and avoiding unnecessary health care costs.
HIV Screening
On July 15, 2013, President Obama issued an Executive Order creating the HIV Care Continuum
Initiative.2 The Initiative is a response to recent data showing that only 25% of people living with
HIV in the United States have the virus under control, and nearly 20% are unaware of their HIV
infection.
Medicaid is a key source of care for people with HIV and AIDS, with nearly half of those with HIV
in regular care covered by Medicaid.3 We highlighted the options for coverage of screening for HIV
in a June 24, 2009 letter to state Medicaid directors.4 Currently, according to the Kaiser Commission
on Medicaid and the Uninsured, about 30 states cover HIV tests as routine screening, with another 19
states providing coverage as medically necessary.5
Consistent with this Executive Order, we wanted to highlight a recent change in recommendations
around screening for HIV. The United States Preventive Services Task Force (USPSTF) recently
changed their recommendations on routine screening. As of April 2013, the USPSTF recommends
that clinicians screen adolescents and adults aged 15 to 65 years at least once for HIV infection.6
This is a grade “A” recommendation, meaning that there is a “high degree of certainty that the net
benefit is substantial.”7
USPSTF recommendations are cited in multiple Medicaid coverage policies, such as the increased
Federal Medical Assistance Percentage (FMAP) for states that provide full coverage to specified
preventive services without cost sharing, including all services that are assigned a grade A or grade B
recommendation from USPSTF.8 As highlighted in the letter to State Medicaid Directors issued on
February 1, 2013, states claiming this increased FMAP should update their coverage and billing
codes to comply with any revisions to USPSTF recommendations over time. While CMS will not
2 http://www.whitehouse.gov/the-press-office/2013/07/15/executive-order-hiv-care-continuum-initiative
3

http://kaiserfamilyfoundation.files.wordpress.com/2013/01/8218.pdf
http://downloads.cms.gov/cmsgov/archived-downloads/SMDL/downloads/SHO062409.pdf
5
http://kff.org/hivaids/fact-sheet/state-medicaid-coverage-of-routine-hiv-screening-2/
6
http://www.uspreventiveservicestaskforce.org/uspstf13/hiv/hivfinalrs.htm#summary
7
http://www.uspreventiveservicestaskforce.org/uspstf/grades.htm#arec
8
SMD #13-002, http://www.medicaid.gov/Federal-Policy-Guidance/downloads/SMD-13-002.pdf
4

CMCS Informational Bulletin – Page 3
alert states to every change in the USPSTF recommendations, we wanted to highlight this change in
the context of the Presidential Executive Order.
We urge all states to consider the health impact of the nearly one in five Americans with HIV who
have not been diagnosed, and the impact of this unseen part of the epidemic on the health of the
American people. As a health program, we know you share our commitment to respond to this
ongoing epidemic, and that providing coverage for routine screening of HIV consistent with the new
recommendations of USPSTF, is an important step to changing the course of this epidemic. We urge
you to consider aligning with the new USPSTF recommendations for routine screening.
Learning Opportunities
This fall, CMCS is kicking off the Medicaid Prevention Learning Network, a new opportunity for
enhanced technical assistance from CMS to help states improve access to and quality of preventive
services in Medicaid and CHIP. Additional information about the Learning Network is available on
the Prevention page of Medicaid.gov.9 If you have any questions or would like to join the network,
please contact Mary Beth Hance at 410-786-4299 or MedicaidCHIPPrevention@cms.hhs.gov.
We hope this information will be helpful. Questions about this bulletin may be directed to Barbara C.
Edwards, Director, Disabled and Elderly Health Programs Group at 410-786-7089.

9

http://www.medicaid.gov/Medicaid-CHIP-Program-Information/ByTopics/Benefits/Prevention.html

